Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/2021 has been entered.

Claim Status
Claims 1, 10, 15, 17, 34, 37-39, 54, 61, 64-65 and 94-117 are pending. In the response to the restriction requirement, Applicants elected species (i.e. SEQ ID NO: 2143), which was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to the Markush group/independent claim, and a reference was discovered that rendered it obvious. As a result, claims 1, 10, 15, 17 and 106 have been examined and claims 34, 37-39, 54, 61, 64-65, 94-105 and 107-117 are withdrawn from consideration.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art 

Sequence Compliance
Applicant is advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. 
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825.  Applicant must comply with the requirements of the sequence rules (37 CFR §§ 1.821- 1.825) in order to completely respond to this office action.
Specifically, the amino acid sequences presented in claims 1, 15 and 17 and throughout the specification, requires sequence identifiers. In order to satisfy the sequence rules requirements, Applicant needs to provide an amendment to the instant claims, specification and drawings to include reference to the appropriate sequence identifier “SEQ ID NO:” in parenthesis next to each of the sequences having 4 or more amino acids. Please confirm that all peptides having 4 or more than 4 amino acid residues have sequence identifiers and are included in the sequence listing.
In case of any new sequences not properly identified in the instant specification, Applicant is required to provide a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, a new or substitute paper copy of that “Sequence Listing”, an amendment directing the entry of that paper copy into the 

Please direct all replies to the United States Patent and Trademark Office via one (1) of the following:
1. Electronically submitted through EFS-Bio (<http://www.uspto.gov/ebc/efs/downloads/documents.htm>, EFS Submission User Manual - ePave)
2. US Postal Service:
Commissioner for Patents
PO Box 22313-1450
Alexandria, VA 22313-1450
3. Hand carry, Federal Express, United Parcel Service, or other delivery service:
U.S. Patent and Trademark Office
Mail Stop Sequence
Customer Window, Randolph Building
401 Dulany Street
Alexandria, VA 22314

Response to Amendment
The Declaration under 37 CFR 1.132 filed on 7/2/2021 is sufficient to overcome the rejection of claims 1, 10, 15, 17 and 106 based upon 35 USC § 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new rejection.
Claims 15 and 106 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is drawn to a peptide between 6 and 12 amino acids PEP9, wherein PEP9 is PEP7-PEP5, wherein PEP5 is 5 amino acids long, and wherein PEP7 is between 2 and 7 amino acids. Thus, since PEP5 is 5 amino acids and PEP7 is at least 2 amino acids, the resulting PEP9 is at least 7 amino acids (not between 6 as claimed).
Claim 106 recites “…..or protect a subject from a disease, disorder, pathology or condition selected from the group consisting of enhancing osteogenesis, inducing bone formation…………”. Enhancing osteogenesis, inducing bone formation, etc. are not a disease, disorder, pathology or condition. Therefore, the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This is a new rejection.
Claims 1, 10, 15, 17 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (EP1288228B1) in view of Rink et al. (Journal of Pharmacological and Toxicological Methods 61 (2010) 210–218).
With respect to claim 1, Nishimura et al. teach the peptides SEQ ID NOs: 4-6 (claim 1).
SEQ ID NOs: 4-6 are between 10 and 30 amino acids and comprise the sequences SAIS and VPT.
	Nishimura et al. do not teach the peptides are cyclic.
Rink et al. teach that a major problem of peptide pharmaceuticals is their rapid degradation by proteolytic enzymes. Aminopeptidases and carboxypeptidases mediate breakdown starting at the peptide's termini, whereas a variety of endopeptidases can cleave distinct cleavage sites within the peptide. Peptide pharmaceuticals which have not been protected by formulation or modifications undergo proteolytic degradation in the gastrointestinal tract and liver which precludes oral delivery. Also, after arrival into the circulation, peptides may undergo rapid breakdown (page 210, right column, 2nd para).
Rink et al. further teach that proteolytic breakdown may be prevented or reduced by cyclization (page 211, left column, 2nd para)
It would have been obvious to one of ordinary skill in the art at the time of the invention to cyclize the peptides of Nishimura et al., the motivation being to obtain 
	Nishimura et al. also teach that the peptides induce growth of existing bone, thus must necessarily be capable of binding to a growth factor receptor in order to activate said receptor.
	Furthermore, the MPEP 2112.01 states that “'Products of identical chemical composition cannot have mutually exclusive properties.’ A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	In the instant case, the peptides of Nishimura et al. have the same structure of the instantly claimed peptides, thus must necessarily be capable of binding to a growth factor receptor such as the growth factor receptor listed in instant claim 10.
With respect to claim 15, note that SEQ ID NOs: 4-6 comprise PEP9, wherein PEP9 is PEP7-PEP5, wherein PEP5 is PEP3-AA11-AA12, wherein PEP3 is VPT, AA11 is E, AA12 is L, and wherein PEP7 is KIPKASS (in SEQ ID NO: 6).
With respect to claim 17, note that SEQ ID NOs: 4-6 comprise PEP9, wherein PEP9 is PEP7-PEP5, wherein PEP5 is PEP3-AA11-AA12, wherein PEP3 is VPT, AA11 is E, AA12 is L, and wherein PEP7 is TLYL (in SEQ ID NOs: 4-6).
With respect to claim 106, Nishimura et al. teach an osteogenic accelerator containing the peptide as an active ingredient (claim 2), and further teach the peptide is attached to a carrier (paras [0021]-[[0023]). With respect to the claimed packaging and instructions, it is the Examiner’s and the Office’s position that the inclusion of packaging In re Ngai, 70 USPQ2d 1862 (CAFC 2004); See also MPEP § 2112.01).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This rejection is maintained.
Claims 1, 10, 15, 17 and 106 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 13-14, 16, 19, 56-59, 67, 72, 81, 87, 91-92, 135, 137, 142 and 144-159 of copending Application No. 15/744980 (or over claims 1, 10, 16, 25, 57, 67, 69, 71, 80, 87, 91-92 and 121-145 of copending Application No. 15/744994; or over claims 1, 3, 11, 13-14, 16, 18, 30, 38-39, 45, 48-49, 92, 94, 99 and 101-116 of copending Application No. 15/745021; or over claims 1, 5-7, 20-21 and 126-150 of copending Application No. 15/761031). Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same peptide.

Applications Nos. 15/744980, 15/744994, 15/745021 and 15/761031 claim peptides encompassed by the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant requested the rejection to be held in abeyance.
For this reason, the rejection is maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658